TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00431-CV


                                         S. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



  FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
 NO. 16-0065-425CPS, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant S. B. filed her notice of appeal on June 26, 2017. The appellate record

was complete September 5, 2017, making appellant=s brief due September 25, 2017. On

September 14, 2017, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than October 16, 2017. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

               It is ordered on September 20, 2017.
Before Justices Puryear, Field, and Bourland




                                               2